GARY M. GAERTNER, Judge.
Appellant, Robert L. Rogger, appeals from the order entered by a family court commissioner in the Circuit Court of St. Louis County denying appellant’s motion to find respondent, Tosha Rogger, in contempt of a prior court order.1 We dismiss.
Recently, our Supreme Court ruled documents which purport to be appealable judgments must be signed by a judge as mandated by our state constitution. Slay v. Slay, 965 S.W.2d 845, 845 (Mo.banc 1998). Here, the document, though denominated a “judgment,” is signed only by the commissioner who heard the case. Accordingly, there is no final judgment from which the parties may appeal. The appeal is dismissed.
GRIMM, P.J., and PUDLOWSKI, J., concur.

. Sandra Rogger is not a party to this appeal.